DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a first capping structure; a second capping structure; a water-tight chamber defined by the first capping structure and the second capping structure; a ratcheting face; a magnet enclosed within the water-tight chamber; at least one ridge on a perimeter of the housing body, wherein the magnet can flip to reverse polarity within the water-tight chamber, wherein the ratcheting face is configured to connect with another like ratcheting face, and wherein the ratcheting face is configured to allow adjustment of the magnetic housing assembly in a tangential direction when connected with another like ratcheting face [claim 1] … a first capping structure; a second capping structure; a water-tight chamber defined by the first capping structure and the second capping structure; a ratcheting face; a magnet enclosed within the water-tight chamber; at least one ridge on a perimeter of the housing body, wherein the magnet can flip to reverse polarity within the water-tight chamber, wherein the ratcheting face is configured to connect with another like ratcheting face, and wherein the ratcheting face is configured to allow adjustment of the magnetic housing assembly in a tangential direction when connected with another like ratcheting face; and a structure configured to house the plurality of magnetic housing assemblies while exposing the ratcheting face of each magnetic housing assembly housed in the structure [claim 17].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837